COSGRAYE, District Judge.
It does not seem to me that Klepper v. Carter (C. C. A.) 286 F. 370; can be considered authority here. In the Klepper Case part of the truck was purchased from one manufacturer and the bodies from another. Klepper caused a truck to exist where none existed before and was a dealer in trucks. Here the plaintiff was an automobile dealer, and at the request of individual purchasers made changes in the automobile. It was at no time used as a truck; that is, for the carriage of freight or merchandise as distinguished from the transportation of passengers. Its use after as before the change was to transport persons with some inconsequential tools. I think, therefore, that the plaintiff cannot be held to be a manufacturer and should have judgment.
Plaintiff will prepare and submit findings in accordance with this memorandum.